El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La peticionaria radicó en la corte inferior una petición de injunction contra la Comisión Hípica Insular. Sustan-cialmente alegó que es dueña del hipódromo Las Monjas para cuya explotación ha sido autorizada mediante licencia que le expidió la demandada, la cual no expiraba hasta el 31 de diciembre de 1946; que en consonancia con la asigna-ción de días de carreras tenía derecho a celebrarlas en los días 17, 19, 21, 24, 26 y 28 de noviembre y 1ro. de diciembre de 1946; que el día 6 de noviembre de 1946 fue emplazada por la Comisión Hípica Insular para que, compareciera ante ella *47el 12 de noviembre de 1946 para la celebración de nna au-diencia en relación con el cargo qne se le hacía de infringir los artículos 39 y 260 del Reglamento(1) aprobado por dicha Comisión; que se le conminó para que en dicha audiencia mostrase causas por las cuales no debían suspenderse inde-finidamente las carreras en su hipódromo, apercibiéndole que las asignadas a la peticionaria serían celebradas en otros hi-pódromos. Alegó, además, que en el día y hora fijados para la audiencia compareció ante la Comisión y contestó la or-den para mostrar causa, negando los hechos esenciales de la misma y levantando ciertas cuestion.es de derecho; que la Comisión no presentó prueba alguna en apoyo de los car-gos, alegando que no era necesario por su parte presentarla, toda vez que la Comisión y cáda uno de sus miembros tenían conocimiento directo y personal de los hechos; que era a la peticionaria a quien incumbía probar su defensa; que la pe-ticionaria protestó de esa resolución, expresó claramente su criterio de que la Comisión tenía la carga de la prueba para sustanciar los cargos y sometió el caso sin presentar eviden-cia; que el 12 de noviembre de 1946 la Comisión dictó re-solución declarando a la peticionaria culpable de infracción *48a los artículos 39 y 260 del referido Reglamento y como cas-tigo por tales infracciones le impuso la suspensión indefinida de la celebración de carreras en sil hipódromo * ‘hasta tanto las dichas deficiencias sean corregidas y aceptadas por la Comisión Hípica Insular.” (Bastardillas nuestras. ) Ter-minó la peticionaria alegando que la resolución de la Comi-sión es nula e ilegal, entre otras razones: (a) porque priva a la peticionaria de su propiedad sin el debido proceso de ley, infringiendo así sus derechos a una oportunidad de de-fensa, a confrontarse con los testigos en su contra y a re-preguntarles, así como a objetar a cualquier evidencia imper-tinente e inadmisible por cualquier motivo, antes de ser con-denada; (&) porque en todo caso la Comisión carece de facultad para suspender por sí sola la celebración de carre-ras en los hipódromos de Puerto Pico, sin que medie justa causa y aprobación del Gobernador; y (c) porque la ley no autoriza a la Comisión Hípica Insular a imponer como pe-nalidad o castigo por infracciones de su Reglamento, la sus-pensión de carreras y al así decretarlo, la Comisión usurpó funciones legislativas qne no le han sido delegadas. Alegó además que la resolución de la Comisión es abusiva, arbitra-ria e ilegal y que de no impedirse su ejecución, la peticio-naria sufriría daños irreparables, los cuales describe' en la petición. A base de estas alegaciones y de otras que es inne-cesario reseñar aquí, la peticionaria solicitó de la corte a quo que expidiese un auto de injunction dirigido a la Comisión Hípica Insular prohibiéndole hacer cumplir su resolución de 12 de noviembre de 1946 suspendiendo las referidas carreras y que se abstuviese de autorizar que las mismas se celebra-sen en cualquier otro hipódromo. Solicitó, además, un auto preliminar de injunction mientras se dictare el permanente y que hasta, tanto se expedía el preliminar, se dictase una orden de entredicho.
La corte inferior dictó una orden de entredicho y para mostrar causa, pero a moción de la Comisión, la dejó sin *49efecto y con fecha 20 de noviembre último, fundándose en la sección 4(3) de la Ley de Injunctions, según quedó enmen-dada por la Ley núm. 1, aprobada el 25 de febrero de 1946, ((1) pág. 3), se declaró sin jurisdicción y dictó sentencia des-estimando la petición de injunction con imposición de costas a la peticionaria. Contra esta sentencia se interpuso el pre-sente recurso de apelación. (2)
I
 Como la concesión de una licencia es un privilegio y no constituye propiedad ni produce derechos contractuales entre el concesionario y el Gobierno, su revocación no priva de derecho alguno garantizado por la Constitución. People v. Department of Health, 82 N. E. 187 (N.Y. 1907). Consecuentemente, al conceder una licencia, la Legislatura puede imponer las condiciones que estime convenientes para suspenderla temporalmente o para revocarla. En efecto, la Ley Hípica Insular, al conferir a la Comisión Hípica facultades para conceder licencias, le reservó el poder de suspenderlas temporalmente y el de cancelarlas o revocarlas. En cuanto a la suspensión temporal, la autorizó para decretarla sin necesidad de previa audiencia y no concedió revisión judicial. En cambio, la autorización para cancelar o revocar licencias la condicionó a que previamente diese oportunidad al eonee-*50sionario de ser oído en su defensa y concedió a éste el de-recho a revisión 'judicial. (3)
Fijemos ahora la diferencia entre una suspensión temporal y una revocación de licencia. Una vez establecida esa distinción, pasemos entonces a determinar si la orden de la Comisión Hípica de 12 de noviembre de 1946 de que se querella la peticionaria, es una suspensión temporal o si, no obstante titularla así la Comisión, constituye en realidad una cancelación de la licencia.
La suspensión temporal, en distinción de la cancelación, la cual tiene carácter de permanente, debe ser por un período definido, el cual debe constar de la faz de la orden decre-tando la suspensión. En el caso de State v. Strauss, 49 Md. 288, (1878), se interpreta una ley de Maryland que autorizaba *51a la Junta de Comisionados de Policía de Baltimore, para qne siempre qne a sn juicio la paz y tranquilidad publicas lo re-quiriesen, ordenase el cierre temporal de todas las tabernas en la ciudad. Disponía, además, dicha ley, que toda persona que rehusare o dejare de cumplir dicha orden, incurriría en misdemeanor. Se imputó a Strauss el haber rehusado cum-plir una orden de dicha Junta, en la cual se disponía que los salones de bebidas fueran cerrados temporalmente “hasta nueva orden.” Al absolver al acusado, declaró la corte que aunque la Legislatura no se había excedido en su autoridad al conferir tal poder a la Junta de Comisionados de Policía, sin embargo, ésta se había excedido, pues su autorización para cerrar las tabernas estaba limitada a un período' corto y definido y consecuentemente la orden de cerrarlas “hasta nuevo aviso” era nula y no podía servir de fundamento a una acusación, toda vez que dicha orden resultaba indefinida.
En Black’s Lato Dictionary el vocablo “temporary” se define así: “Aquello que debe durar solamente durante un tiempo limitado, en distinción de lo que es perpetuo o inde-finido en su duración.” (Bastardillas nuestras.)
Examinemos ahora la orden de 12 de noviembre de 1946 para determinar su naturaleza. Dicha orden, en su parte dispositiva, dice así:
“POB TANTO, BE SUELVE :
“1. Declara no probadas las llamadas causas efe hecho y desestima en su totalidad las llamadas causas de derecho contenidas en el pliego sobre 'Mostración de Causas’ radicado por la querellada;
“2. Suspender la celebración de carreras en el Hipódromo de la querellada, Las Monjas Bacing Corporation, hasta tanto dichas defi-ciencias sean corregidas y aceptadas por la Comisión Hípica Insular;
“3. Ordenar, como por la presente ordena, al Juez de Inscrip-ciones para que proceda a celebrar las inscripciones para las carreras que han de llevarse a cabo los días 17 y 19 de noviembre de 1946, el día 13 de noviembre de 1946, a las 10:00 de la mañana, en el Hipó-dromo Las Casas, para que dichas carreras de los referidos d%t se lleven a efecto en dicho1 Hipódromo Las Casas.
*52“4. Que hasta tanto Las Monjas Racing Corporation corrija las deficiencias a que se refiere esta Resolución, las carreras restantes correspondientes a su turno, serán llevadas a efecto en los otros dos hipódromos de acuerdo con la distribución que haga la- Comisión Hípica Insular.
“5. Estos hipódromos correrán dichas carreras sin perjuicio de sus turnos ya distribuidos con anterioridad, según la resolución de esta Comisión de diciembre 14 de 1945.”- (Bastardillas nuestras.)
La orden de 12 de noviembre de 1946, como hemos visto, condena a la peticionaria a no celebrar carreras en sn hi-pódromo hasta tanto las deficiencias que hemos apuntado en la nota 1 hayan sido corregidas y aceptadas por la Comisión. Suponiendo que tales deficiencias pudiesen ser inmediata-mente corregidas — cosa que es físicamente imposible dada la naturaleza de las deficiencias — y que la peticionaria, por esa razón, tuviese en sus manos hacer definida la fecha de la ter-minación de las obras, cabe preguntar ¿en qué fecha las apro-bará la Comisión? El efecto legal es el mismo que el de la condición interpretada en el caso de State v. Strauss, supra. Allí podría abrirse la taberna cuando la Junta de Comisiona-dos de Policía tuviese a bien dictar “su nueva orden.” En el presente caso, la peticionaria podría celebrar carreras cuando, luego de terminadas las obras, la Comisión tuviese a bien notificarle la aceptación de las mismas, lo cual lo mismo podría ser una semana que dos o tres o más, después determinadas las obras. Resultando indefinida la orden, no puede ésta ser considerada como una suspensión temporal.
No siendo ésta una suspensión temporal y estando exclu-sivamente en manos de la Comisión el poder dilatar la acep-tación de las obras para corregir las deficiencias hasta el'lro. de diciembre de 1946, fecha en que vencía la licencia de la peticionara por ser ese el último día en que podía celebrar carreras en el año 1946, tenemos que concluir que la orden de 12 de noviembre de 1946 constituye una cancelación.
Tratándose de una cancelación o revocación de licencia! i,actuó la Comisión dentro de la,autoridad eonferídale *53'por el art. 7 de la Ley Hípica, dispositiva de que “para can-celar cualquiera de las licencias expedidas por la Comisión Hípica Insular, ésta concederá a la parte una previa audien-cia y oportunidad de defenderse”? La Comisión notificó los cargos a la peticionaria y señaló día para la audiencia. Ese día compareció la peticionaria y negó los cargos, pero la Comisión se abstuvo de presentar evidencia alguna liara substanciarlos, alegando que por la investigación que babía hecho previamente, se había enterado de que las deficiencias no habían sido corregidas,
Esa no es la audiencia que contempla la ley. En el caso de Int. Com. Comm. v. Louis. & Nash. R. R., 227 U. S. 88, 93 (1913), se dijo por el Tribunal:
“La Comisión es un cuerpo administrativo y aun cuando actúa en una capacidad cuasi judicial, no está limitada por las reglas estric-tas, sobre admisibilidad de evidencia, aplicables en los pleitos entre litigantes privados. Int. Com. Comm. v. Baird, 194 U.S. 25. Pero cuanto más liberal es la práctica en la admisión de testimonio, t;anto más imperativa es la obligación de seguir las reglas fundamentales de evidencia por las cuales se reclaman o defienden derechos. En tales casos los comisionados no pueden actuar basados en su propia información como antiguamente podían hacerlo los jurados. Todas las partes deben ser completamente informadas de la evidencia some-tida o que ha de ser considerada, y debe dárseles oportunidad de re-preguntar testigos, de examinar documentos y de ofrecer evidencia en cxulieaeión o refutación. De ninguna otra manera puede una parte sostener sus derechos o hacer su defensa. De ningún otro modo puede ella poner a prueba la suficiencia de los hechos para sostener la conclusión, porque de lo contrario, aunque apareciese que la orden no estaba basada en evidencia, la manifiesta deficiencia podía ser siempre explicada bajo la teoría de que la comisión tenía ante sí, extraña y desconocida, pero presuntivamente suficiente información para sostener su conclusión. United States v. Baltimore & Ohio S. W. R. R., 226 U.S. 14.”
Sostienen la misma doctrina Crowell v. Benson, 285 U. S. 22, 48 (1932) y Moran v. School Committee of Littleton, 59 N.E.2d. 279, 281 (Mass. 1945).
*54Establecido que en el presente caso no se concedió a la peticionaria la previa audiencia y oportunidad de defensa que exige la sección 7 de la Ley Hípica Insular, procede ahora determinar si erró la corte a quo al denegar la peti-ción de injunction por falta de jurisdicción.
II
Como hemos visto, la corte a quo, al desestimar la petición de injunction, se fundó en la sección 4 de la Ley Para Definir los Injunctions, etc., según fue enmendada por la Ley núm. 1 de 25 de febrero de 1946, ((1) pág. 3). Antes de proceder al estudio de esta ley, conviene tener presente la intención legislativa, según fue exteriorizada en la exposición de motivos que la precede. Dice así:
“Artículo 1. — Exposición de Motivos. — Cualquier ley aprobada por la Asamblea Legislativa de Puerto Rico debe considerarse consti-tucional a menos que y basta tanto se le declare nula por sentencia final, firme, inapelable e irrevisable. La expedición de órdenes de entredicho y de injunctions por las cortes inferiores, en relación con la observancia de estatutos públicos y demás actuaciones de la admi-nistración pública, desorganiza el proceso ordenado de gobierno y crea incertidumbre y confusión en la observancia de la ley por motivo de la diversidad de opiniones entre los distintos jueces en cuanto a la validez o constitucionalidad de diversos estatutos y actos públicos”.
En armonía con la Exposición de Motivos, la sección 4 dice así:
“Sección 4. — No podrá otorgarse un injunction ni una orden de entredicho:
< ¡ ^ # * * # # * #
“2 # * # # * * *
■“3. Para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Rico, o el cumplimiento de cual-quier actuación autorizada por ley de la Asamblea Legislativa de Puerto Rico, de un funcionario público, de una corporación pública, o de una agencia pública, o de cualquier empleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapelable e irrevisable, que dicha ley o actuación autorizada por ley es inconstitucional o inválida.
*55“Cualquier injunction preliminar, permanente, o con carácter de entredicho, inclwso cualquier orden 'para hacer efectiva la jurisdicción de un tribunal o para asegurar la efectividad de una sentencia, que se baya expedido en las circunstancias expuestas en este inciso 3 y que esté en vigor a la fecha de vigencia de esta Ley o que en lo sucesivo se expidiere, será nulo e inefectivo.” (Bastardillas nues-tras.)
El transcrito precepto legal contiene dos modalidades:
(a) Prohíbe la expedición de injunction u orden de en-tredicho contra un funcionario público, corporación públiea, etc., para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Eico, a menos que previamente se hubiere determinado por sentencia final, firme, inapelable e irrevisable, que dicha ley es inconstitu-cional o inválida; y
(?;) Prohíbe la expedición de injunction u orden de en-tredicho para impedir el cumplimiento de cualquier actuación de un funcionario público, corporación pública, etc., la cual actuación esté autorizada por ley de la Asamblea Legislativa, a menos que previamente se hubiere determinado por sen-tencia final, firme, inapelable e irrevisable, que dicha actua-ción es inconstitucional o inválida.
En el presente caso la constitucionalidad o validez de la Ley Hípica Insular no ha sido cuestionada. Lo que ataca la peticionaria es la constitucionalidad o validez de la actua-ción de la Comisión. Siendo ello así, el primer paso que de-bemos dar para resolver si el caso de la peticionaria está comprendido dentro de la prohibición de la sección 4, es de-terminar si la actuación de la Comisión es una actuación autorizada por ley. El criterio para determinar si la actua-ción de un funcionario está autorizada por ley, no consiste en que la actuación sea válida o constitucional. Precisamente la determinación de la constitucionalidad o validez de la ac-tuación es lo que previamente a la expedición del entredicho ó auto de injunction, debe decretarse por sentencia final, firme, inapelable e irrevisable. La pauta a seguir debe ser *56determinar si la actuación está comprendida dentro de la autoridad conferida por la ley al funcionario, corporación pública, etc.
Ya hemos visto que la autoridad concedida por ley a la Comisión Hípica para cancelar cualquier licencia expedida por ella, fue condicionada a que concediese a la parte “una previa audiencia y oportunidad de defensa.’5 Por consi-guiente, la actuación de la Comisión Hípica al cancelar la licencia de la peticionaria sin concederle la audiencia y opor-tunidad de defensa, es una actuación inválida no autorizada por la ley contra la cual no es de aplicación la prohibición de la sección 4 de la Ley de Injunction. Consecuentemente erró la corte inferior al denegar la petición de injunction por falta de jurisdicción.
Si no existiera un remedio adecuado en el curso ordinario de la ley, procedería el recurso de injunction que en este caso solicitó la peticionaria. Maldonado v. Comisión Hípica, 64 D.P.R. 503 y Sifre v. Pellón, Juez, 54 D.P.R. 587. Pero la Ley Hípica Insular, en su sección 7, como hemos visto (nota 3), concede al perjudicado por la cancelación de la licencia de un hipódromo, un remedio adecuado y tan eficaz como el de injunction. Dicho remedio consiste en apelar para ante la corte de distrito donde reside el apelante. Es verdad que esa apelación no suspende los efectos de la resolución apelada, pero su suspensión puede obtenerse solicitando de la corte de distrito un auto de supersedeas previa prestación’de fianza. Este remedio, por supuesto, excluye el de injunction, y tratándose en este caso de una actuación no autorizada por ley, el auto de supersedeas no estaría prohibido por la Ley núm. 1 de 25 de febrero de 1946 ((1) pág. 3).
Siendo ello así, la sentencia qioe desestimó la petición de injunction y canceló la orden de entredicho, aunque predicada en fundamentos erróneos, es correcta en su resultado y por lo tanto procede su confirmación.
El Juez Asociado Sr. Snyder no intervino.

{-) Interpuesta la apelación, la peticionaria solicitó de este Tribunal que dictase un auto de injunction en auxilio de su jurisdicción y que mientras se dictaba éste, se expidiese una orden de entredicho, lo cual se hizo, previa pres-tación de fianza. No llegó a dictarse el auto de injunction en auxilio de nuestra jurisdicción porque cuando la Comisión presentó su memorándum faltaba tán poco tiempo para el último día de carreras asignado a la peticionaria que no había tiempo razonable para resolver la cuestión, por lo que, cuando hubiera podido dictarse resolución, hubiera resultado académico el injunction, toda vez que todas las carreras que la Comisión había ordenado suspender se habrían ya celebrado mediante la orden de entredicho dictada por este Tribunal. En la vista del injunction, las partes estipularon someter el caso en sus méritos y en-cuanto a esta faz del asunto el pleito no es académico, porque, tanto en la. corte inferior como en este Tribunal, se expidieron órdenes de entredicho y: podría la peticionaria tener responsabilidad en daños.


(3)La sección 7 de la Ley Hípica Insular, según fué enmendada por la Ley núm. 11 de 18 de abril de 1932, decía así:
“La Comisión Hípica Insular, podrá, por justa causa, previa audiencia de partes y oportunidad de defenderse, suspender temporalmente o cancelar la licen-cia de cualquier hipódromo, dueño de caballos, jockey, trainer o cuadrero; Disponiéndose, que cualquier resolución de la Comisión Hípica Insular cancelando cualquiera de dichas licencias, será apelable para ante la corte de distrito del lugar donde resida el apelante; la apelación no suspenderá los efectos de la resolución apelada a monos que la corto de distrito ante la cual se hubiere esta-blecido apelación dictare, previa prestación de fianza, un auto de supersedeas. El procedimiento para esta apelación será el mismo que rige en la actualidad para las apelaciones do las cortes municipales a las cortes de distrito.” (Leyes de 1932, págs. 199-200) (Bastardillas nuestras.)
Dicha sección 7, según i'uó enmendada por la Ley núm. 17 de 15 de .julio de 1935, dice así:
“Toda licencia expedida por la Comisión Hípica Insular deberá tener impresas las condiciones bajo las cuales so concede, reservándose la Comisión el derecho do revocarla, cancelarla o suspenderla temporalmente; Disponiéndose, ■ que para cancelar cualquiera de las licencias expedidas por la Comisión Hípica Insular, ésta concederá a la parte una previa audiencia y oportunidad de defen-derse; Disponiéndose, además, que cualquier resolución de la Comisión Hípica .Insular cancelando la licencia de cualquier hipódromo será apelable para ante la corte de distrito del lugar donde resida el apelante. La apelación no susqien-derá los efectos de la resolución apelada, a menos que la corte de distrito ante la cual se hubiese establecido la apelación, dictare, previa prestación de fianza, un auto de supersedeas. El procedimiento para esta apelación será el mismo que rige en la actualidad para las apelaciones de las cortes municipales a las cortes de distrito, en casos civiles.” (Leyes de 1935, Hes. Bxtraor., pág. í)7). (Bastardillas nuestras.)